J-S44018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JAMES LAWRENCE GLENN, JR.                  :
                                               :
                       Appellant               :   No. 694 MDA 2020

              Appeal from the PCRA Order Entered April 22, 2020
      In the Court of Common Pleas of Berks County Criminal Division at
                       No(s): CP-06-CR-0004103-2017

BEFORE: BENDER, P.J.E., NICHOLS, J., and McCAFFERY, J.

MEMORANDUM BY NICHOLS, J.:                              FILED MARCH 01, 2021

       Appellant James Lawrence Glenn, Jr., appeals from the order denying,

after an evidentiary hearing, his first Post Conviction Relief Act 1 (PCRA)

petition. On appeal, Appellant contends that the PCRA court erred by finding

that he did not establish his plea counsel had an actual conflict of interest by

representing him and his co-defendant. We affirm.

       We adopt the facts and procedural history set forth in the PCRA court’s

opinion. See PCRA Ct. Op., 6/4/20, at 2-4 (noting the surveillance video of

robbery, the police apprehension of Appellant and co-defendant Damir Glenn

(Damir) shortly after the robbery, and the recovery of the robbery proceeds

from Damir’s distinctive vehicle, which was at scene). Damir told the police

____________________________________________


142 Pa.C.S. §§ 9541-9546. We also cite to the reproduced record for the
parties’ convenience.
J-S44018-20


that he drove Appellant to the mall to commit a robbery and knew that he was

taking Appellant to rob someone.               Id. at 3; see also R.R. at 243a

(reproducing a police incident report containing Damir’s statements to

police)). Michael Quinn, Esq., represented both Appellant and Damir. PCRA

Ct. Op. at 4.

       On April 6, 2018, Damir pled guilty that morning to robbery and

conspiracy, Appellant pled guilty later that same day, and on June 18, 2018,

the trial court sentenced Appellant to an aggregate sentence of six to twenty

years’ imprisonment. Id. On July 2, 2018, the trial court docketed Appellant’s

post-sentence motion, which was dated June 26, 2018. The trial court denied

same on August 28, 2018. Appellant did not take a direct appeal.2

       On October 23, 2018, Appellant filed his first pro se PCRA petition, which

contended, among other things, that Attorney Quinn had a conflict of interest.3

We do not summarize the lengthy subsequent procedural history, but note

____________________________________________


2 On September 19, 2018, Appellant filed a pro se motion for an extension of
time to file an appeal. Mot. for Extension of Time, 9/19/18. Within the motion,
Appellant alleged that he dismissed Attorney Quinn from representing him on
September 14, 2018. The record does not reflect Attorney Quinn filed a
motion to withdraw from representing Appellant or some other indication that
the trial court granted Attorney Quinn permission to withdraw. On September
27, 2018, the trial court granted Appellant’s motion and directed Appellant to
appeal within sixty days. Appellant, however, did not appeal.
3 The PCRA court initially appointed Osmer S. Deming, Esq., as Appellant’s
PCRA counsel. On February 4, 2019, Attorney Deming filed a petition to
withdraw, which the PCRA court granted in an order dated April 11, 2019. The
order was timestamped February 4 and February 13, 2019, but does not
appear in the docket.


                                           -2-
J-S44018-20


that on October 21, 2019, Daniel A. Pallen, Esq., entered his appearance as

Appellant’s PCRA counsel. On November 4, 2019, Appellant filed a counseled

second amended petition for PCRA relief.           In relevant part, Appellant

contended that Attorney Quinn had a conflict of interest due to his dual

representation of Appellant and Damir. Second Am. PCRA Pet., 11/4/19, at

2-3.

       On December 17, 2019, the PCRA court held an evidentiary hearing, at

which Appellant, Attorney Quinn, Damir, and Appellant’s wife testified.       In

pertinent part, Appellant’s PCRA counsel examined Attorney Quinn about his

dual representation:4

       [Appellant’s PCRA counsel:] . . . And do you admit today sitting
       where you are on the stand that the representation of [Appellant]
       was adverse to Damir Glenn?

       [Attorney Quinn:] They were charged with conspiracy. And by the
       very nature of the conspiracy charge, they could be in conflict with
       each other. So based upon that, I suggested to them that they
____________________________________________


4Attorney Quinn testified that he specifically recalled discussing the potential
of a conflict with both Appellant and Damir together. N.T. PCRA Hr’g,
12/17/19, at 15-17. Attorney Quinn denied memorializing Appellant’s and
Damir’s informed consent reduced to writing. Id. at 18.

In contrast, Appellant testified that Attorney Quinn initially only represented
him. Id. at 76. Appellant testified that after a week, Attorney Quinn also
began to represent Damir without discussing any potential conflict with
Appellant. Id. at 77. Appellant denied ever meeting Attorney Quinn together
with Damir and signing a written agreement of representation or a waiver of
conflict. Id. Appellant testified that Damir “never mentioned anything about
signing any waivers or any contracts.” Id. at 93. Appellant’s wife also
testified and denied seeing Appellant sign “anything” at Attorney Quinn’s
office. Id. at 107. She also denied being present with Damir in Attorney
Quinn’s office. Id. at 108.


                                           -3-
J-S44018-20


     could have their own lawyers but if they want, they can waive that
     conflict and if they have any questions in regards to what the
     conflict is, I would answer them ‘cause, clearly, you know, my
     concern was is that it’s their decision to waive that conflict, not
     mine.

                                 *    *    *

     [Appellant’s PCRA counsel:] So what -- just generally speaking,
     what was your defense strategy for representing the two of these
     gentlemen at the same time?

     [Attorney Quinn:] Well, it wasn’t about a defense strategy. From
     the very beginning, it was -- they acknowledged that they made
     a horrible mistake. It wasn’t as if they were going to go to trial.
     We discussed, you know, what the evidence would be if either one
     or both went to trial. We went over the videotape.

     We, you know, went through each and every photograph and
     statement that was offered by the police, so it was more about --
     like I said, it wasn’t a who-done-it. It was about preparation for
     mitigation in regards to a guilty plea.

     [Appellant’s PCRA counsel:] Well, you would agree with me,
     wouldn’t you, that at any point either one of the two defendants
     that you represented could have elected their right to trial, true?

     [Attorney Quinn:] Sure, absolutely.

     [Appellant’s PCRA counsel:] And if they did, would not the
     Commonwealth have sought to have one testify against the other?

     [Attorney Quinn:] If they wanted to ask either one if they went to
     trial as a condition of the plea, they could have; but they didn’t.

     [Appellant’s PCRA counsel:] So from your recollection, at no point
     did the Commonwealth ever solicit the testimony from one against
     another?

     [Attorney Quinn:] No.

N.T. PCRA Hr’g at 18-19; see also id. at 29.




                                     -4-
J-S44018-20


      Appellant’s PCRA counsel followed-up with respect to Attorney Quinn’s

defense strategy:

      [Appellant’s PCRA counsel:] But there were various defenses,
      would you agree, that would have been available to [Appellant]?
      Could you think of any?

      [Attorney Quinn:] Various defenses, yeah, he could have blamed
      the codefendant. I mean, that’s always available in codefendant
      cases.

Id. at 26.

      [Appellant’s PCRA counsel:] . . . So there was -- so you would
      agree with me, then, that there was a threat that one of these two
      defendants could have turned their backs against each other, for
      example, and not have gone along with a guilty plea, correct?

      [Attorney Quinn:] Well, you’re asking me about a hypothetical
      that didn’t occur.

                                 *    *    *

      [Attorney Quinn:] -- if there was the potentiality that either of
      them wanted to go to trial, then, yes, I would agree with you. But
      from the very onset of my representation, knowing what the facts
      are then and knowing what the evidence is now, my preparation,
      my advice, my theory, my defense didn’t change.

      [Appellant’s PCRA counsel:] So am I hearing you correctly that
      had you just have represented [Appellant], are you effectively
      telling me that you wouldn’t have changed your course of how you
      did this?

      [Attorney Quinn:] I would have recommended to [Appellant] that
      based upon the evidence -- and that’s all we can, you know, base
      it upon -- is that it would make more sense for him enter a plea
      and try to convince the judge based upon his prior behavior and
      how successful he was in his businesses and the fact that he was,
      you know, a good and loving and caring husband and father, that
      I thought that the judge would separate that idiotic compulsive
      act from the rest of his life. And the judge, I guess in some
      instances, agreed with me.

                                     -5-
J-S44018-20



Id. at 41-42.

      On cross-examination, Attorney Quinn emphasized that in his view, this

was not “a good case to take to trial” because “the evidence was

overwhelming.”    Id. at 49.   Attorney Quinn reiterated that “because they

weren’t going to go to trial,” he agreed that “it was always about getting the

best deal available” for Appellant and Damir.     Id. at 52.   Attorney Quinn

denied telling Appellant that Damir was willing to testify against Appellant.

Id. at 57.

      In relevant part, Appellant testified that Attorney Quinn said that “we’ll

get rid of [Damir’s police] statement so that won’t affect” Appellant. Id. at

76-77.    Appellant claimed that after he rejected the initial plea offer, the

assistant district attorney “turned to [him] and [Attorney] Quinn and he said:

Well, if he doesn’t take the plea, then I’m going to make Damir testify against

him.” Id. at 89. Appellant claimed he was innocent and that if Attorney Quinn

had filed a motion to suppress Damir’s police statement and the identification,

he “would have actually had a case.” Id. at 94. Damir also testified at the

PCRA hearing and claimed that Attorney Quinn “pretty much kind of said that

if I [made a statement against Appellant], I would get a better deal.” Id. at

112-13.

      On April 15, 2020, the PCRA court denied relief. Order, 4/15/20. The

PCRA court did not make any explicit credibility determinations in its reasoning

denying relief. Id. On May 6, 2020, Appellant timely appealed. The PCRA

                                     -6-
J-S44018-20


court did not order Appellant to comply with Pa.R.A.P. 1925(b), but filed a

Rule 1925(a) opinion essentially reiterating its April 15, 2020 order.

       Appellant raises the following issue:

       Did the PCRA court err in finding that [Appellant] failed to
       establish an “actual conflict of interest” existed by way of Attorney
       Quinn’s dual representation of [Appellant and co-defendant
       Damir]?

Appellant’s Brief at 4.

       In support of his sole issue, Appellant argues that he proved “an actual

conflict of interest . . . and is therefore entitled to a new trial.” Id. at 10.

Appellant emphasizes that the PCRA court “concede[d] that there was a

conflict of interest” between Appellant and Damir being represented by

Attorney Quinn.      Id.    Appellant asserts that the PCRA court erred by not

holding that (1) that there was an actual conflict of interest, and (2) Attorney

Quinn actively represented conflicting interests. Id. Appellant asserts that

he established “the possibility of harm” required to prove an actual conflict of

interest.   Id. at 13.      In support, Appellant discusses, among other cases,

Commonwealth           v.    Jones,     257      A.2d   367   (Pa.   Super.   1969),

Commonwealth v. Johnson, 299 A.2d 367 (Pa. Super. 1973), and

Commonwealth v. Breaker, 318 A.2d 354 (Pa. 1974).5

____________________________________________


5 The Commonwealth counters that Appellant failed to establish an actual
conflict of interest. Commonwealth’s Brief at 11. The Commonwealth
acknowledges Damir’s police statement inculpating Appellant, but argues that
Attorney Quinn “never planned for either case to go to trial due to the strength



                                           -7-
J-S44018-20


       Our standard of review follows:

       [O]ur standard of review from the denial of a PCRA petition is
       limited to examining whether the PCRA court’s determination is
       supported by the evidence of record and whether it is free of legal
       error.    The PCRA court’s credibility determinations, when
       supported by the record, are binding on this Court; however, we
       apply a de novo standard of review to the PCRA court’s legal
       conclusions.

       Furthermore, to establish a claim of ineffective assistance of
       counsel, a defendant must show, by a preponderance of the
       evidence, ineffective assistance of counsel which, in the
       circumstances of the particular case, so undermined the truth-
       determining process that no reliable adjudication of guilt or
       innocence could have taken place. The burden is on the defendant
       to prove all three of the following prongs: (1) the underlying claim
       is of arguable merit; (2) that counsel had no reasonable strategic
       basis for his or her action or inaction; and (3) but for the errors
       and omissions of counsel, there is a reasonable probability that
       the outcome of the proceedings would have been different.

       We have explained that a claim has arguable merit where the
       factual averments, if accurate, could establish cause for relief.
       Whether the facts rise to the level of arguable merit is a legal
       determination.

       The test for deciding whether counsel had a reasonable basis for
       his action or inaction is whether no competent counsel would have
       chosen that action or inaction, or, the alternative, not chosen,
       offered a significantly greater potential chance of success.
       Counsel’s decisions will be considered reasonable if they
       effectuated his client’s interests. We do not employ a hindsight
       analysis in comparing trial counsel’s actions with other efforts he
       may have taken.



____________________________________________


of the Commonwealth’s case.” Id. at 12. The Commonwealth emphasizes
Attorney Quinn’s testimony that Attorney Quinn discussed the conflict of
interest with both Appellant and Damir, and that both verbally consented to
the dual representation. Id.


                                           -8-
J-S44018-20


     Prejudice is established if there is a reasonable probability that,
     but for counsel’s errors, the result of the proceeding would have
     been different. A reasonable probability is a probability sufficient
     to undermine confidence in the outcome.

     Boilerplate allegations and bald assertions of no reasonable basis
     and/or ensuing prejudice cannot satisfy a petitioner’s burden to
     prove that counsel was ineffective. Moreover, a failure to satisfy
     any prong of the ineffectiveness test requires rejection of the
     claim of ineffectiveness.

Commonwealth v. Sandusky, 203 A.3d 1033, 1043-44 (Pa. Super. 2019)

(citations omitted and formatting altered), appeal denied, 216 A.3d 1029 (Pa.

2019). We may affirm on any basis. Commonwealth v. Clouser, 998 A.2d

656, 661 n.3 (Pa. Super. 2010).

     In Commonwealth v. King, 57 A.3d 607 (Pa. 2012), our Supreme

Court explained that an active conflict of interest in dual representation

involves

     representation of more than one client, where the clients have
     diverging interests. See, e.g., Commonwealth v. Tedford, 960
     A.2d 1, 54 (Pa. 2008) (“An actual conflict of interest is evidenced
     whenever during the course of representation, the interests of
     appellant—and the interests of another client towards whom
     counsel bears obligations—diverge with respect to a material
     factual or legal issue or to a course of action.”). The Supreme
     Court has characterized these situations as subsuming an “active
     representation” of conflicting interests, see, e.g., [Mickens v.
     Taylor, 535 U.S. 162, 166 (2002)] (reciting that the Court has
     foregone inquiry into actual prejudice where “the defendant’s
     attorney actively represented conflicting interests”), which it has
     recognized as being inherently suspect.

     In this respect, i.e., in focusing on the “active” nature of the
     conflict, the Court’s concern centers primarily on the potential for
     an attorney to alter his trial strategy due to extrinsic
     considerations stemming from other loyalties, thereby distorting
     counsel’s strategic or tactical decisions in a manner that would not

                                    -9-
J-S44018-20


       occur if counsel’s sole loyalty were to the defendant. See, e.g.,
       Wood v. Georgia, 450 U.S. 261, 272 (1981) (remanding for a
       determination of adverse effect where the Supreme Court could
       not be certain whether the defense attorney was “influenced in his
       basic strategic decisions by the interests of the employer who
       hired him”). In this vein, courts sometimes assess adverse effect
       by questioning whether the record shows that counsel “pulled his
       punches,” i.e., failed to represent the defendant as vigorously as
       he might have done had there been no conflict.

King, 57 A.3d at 619 (formatting altered and some citations omitted). 6 The

King Court noted “that multiple representation, in itself, does not give rise to

presumed denial of counsel. Rather, the burden remains on the defendant to

demonstrate that the asserted conflict adversely affected his lawyer’s

performance.” Id. at 618 (citations omitted).




____________________________________________


6In the seminal case of In re Saladin, 518 A.2d 1258 (Pa. Super. 1986), this
Court defined “actual conflict of interest” as follows:

       The Pennsylvania Supreme Court has stated that a conflict of
       interest actually exists where appellant “has a defense
       inconsistent with that advanced by the other client, or counsel
       neglected his case in order to give the other client a more spirited
       defense.” In so stating, the Court was providing examples of
       actual conflicts of interest; it did not limit the definition to these
       two situations. The full meaning of “actual conflict of interest” is
       somewhat broader; such a conflict is evidenced whenever during
       the course of representation, the interests of appellant—and the
       interests of another client towards whom counsel bears
       obligations—diverge with respect to a material factual or legal
       issue or to a course of action.

Saladin, 518 A.2d at 1261 (citations omitted and formatting altered); accord
Commonwealth v. Tharp, 101 A.3d 736, 754 (Pa. 2014); King, 57 A.3d at
619.


                                          - 10 -
J-S44018-20


      In Commonwealth v. Wilson, 240 A.2d 498 (Pa. 1968), one attorney

represented the appellant and one of appellant’s co-defendants, each of whom

pleaded guilty to murder. Wilson, 240 A.2d at 499. The appellant pursued

collateral relief, claiming that the attorney advised him to plead guilty

“because a bargain had been reached with the district attorney that if [the

appellant] pleaded guilty to murder generally, the Commonwealth would be

willing to certify that [the appellant’s co-defendant, the attorney’s] other

client, had committed an offense rising no higher than second degree murder.”

Id. at 500.   The Wilson Court noted that “if appellant’s trial counsel had

indeed so compromised appellant’s position in order to secure a lighter

sentence for another client, this would be an obvious conflict of interest,

requiring the grant of a new trial.” Id. (citation omitted).

      The Wilson Court denied collateral relief, reasoning that the trial court

found the attorney’s testimony credible, specifically testimony that “although

plea bargains were made concerning both [the appellant and appellant’s co-

defendant], these were separate arrangements, completely unrelated, and

each the sole product of [the attorney’s] evaluation of the evidence available

against the particular defendant involved.” Id. (footnote omitted).

      To make the dual representation rise to a true conflict, appellant
      need not show that actual harm resulted . . . but he must at least
      show the possibility of harm, e.g., that he had a defense
      inconsistent with that advanced by the other client, or that counsel
      neglected his case in order to give the other client a more spirited
      defense. In the present case, given the lower court’s acceptance
      of [the attorney’s] testimony that he advised [the appellant] to
      enter the plea simply because there was overwhelming evidence

                                     - 11 -
J-S44018-20


       of guilt, and because he had bargained away a death sentence,
       appellant has failed to show [a] conflict of interest.

Id. at 501 (citation omitted and emphasis added).7

       The Wilson Court observed that

       assuming that [the attorney] had represented only [the
       appellant], and had still advised him to plead guilty, would this
       advice have had some reasonable basis designed to effectuate
       appellant’s interest? Applying this test, we think it clear from our
       prior discussion that counsel here did the very best thing possible
       for his client, given the overwhelming evidence of guilt.

Id. (citation omitted); see also Commonwealth v. Resinger, 248 A.2d 55,

55 (Pa. 1968) (holding no actual conflict of interest “when one attorney

represents two defendants in a joint trial where each has confessed and

testified to identical stories . . . while shifting the greatest blame to a third co-

defendant”).8

____________________________________________


7 Although the Wilson Court labeled this as a failure to show a conflict of
interest or a true conflict, the Saladin Court has construed Wilson as
resolving the existence of an “actual” conflict of interest. See Saladin, 518
A.2d at 1261. The King Court, similarly, has expressed the view that dual
representation must result in an “actual” conflict of interest in order for relief
to be granted. See King, 57 A.3d at 619.
8The Resinger Court accepted the attorney’s testimony at the collateral relief
hearing that the strategy was not “antagonistic but enhanced” by having the
two defendants not “cross-examine and impeach each other’s story.”
Resinger, 248 A.2d at 56. Further, “[c]ounsel is effective (and thus no
conflict) if there is a reasonable basis upon which counsel seeks to effectuate
his client’s interests. The reasonable basis in the present case was the
overwhelming evidence indicating guilt of a felony murder involving both of
his clients.” Id. (citation omitted). Although the Resinger Court held there
was no conflict of interest, it may be more accurate to view that holding as a
conclusion of no “actual” conflict of interest. See King, 57 A.3d at 619;
Saladin, 518 A.2d at 1261.


                                          - 12 -
J-S44018-20


      In contrast to Wilson, in Commonwealth ex rel. Gass v. Maroney,

220 A.2d 405 (Pa. Super. 1966), one attorney represented two defendants,

who were both “caught by police in the act of removing knives, radios and

money from a store.” Maroney, 220 A.2d at 406. The attorney advised one

defendant, who was older and had a criminal record, to plead guilty and the

other defendant, who was mentally disabled, to plead not guilty. Id. The

Maroney Court vacated the order denying habeas relief without a hearing and

remanded for a hearing because the attorney “was faced with the problem of

representing two persons who had been arrested together while committing

the same acts.” Id. The Maroney Court reasoned that “[t]here is reason to

fear, however, that in seeking to save [the mentally disabled defendant],

counsel may have failed to adequately protect the rights of [the defendant]

who was older and had a criminal record.” Id.

      Instantly, we conclude this case is closer to the facts of Wilson, than

the facts of Maroney. Similar to Wilson, in which the attorney testified he

advised the appellant “to enter the plea simply because there was

overwhelming evidence of guilt,” Attorney Quinn testified he advised Appellant

to enter a guilty plea because “the evidence was overwhelming.” N.T. PCRA

Hr’g at 18-19, 49 (discussing review of surveillance videotape and observing

this “was about preparation for mitigation in regards to a guilty plea”);

Wilson, 240 A.2d at 501. To paraphrase the Wilson Court, the plea bargain

at issue was “the sole product of [Attorney Quinn’s] evaluation of the evidence


                                    - 13 -
J-S44018-20


available against the particular defendant involved.” See Wilson, 240 A.2d

at 500.

      Similar to Resinger and unlike Maroney, there is no indication that

Appellant’s interests and Damir’s interests diverged “with respect to a material

factual or legal issue or to a course of action.” See King, 57 A.3d at 619. As

previously quoted above, Attorney Quinn testified that if he only represented

Appellant, he would not have changed his defense and would still have

recommended that Appellant plead guilty. N.T. PCRA Hr’g at 42. Relatedly,

there is no indication that Attorney Quinn favored Damir over Appellant. Cf.

Maroney, 240 A.2d at 406. In sum, Appellant failed to prove that Attorney

Quinn “‘pulled his punches,’ i.e., failed to represent [Appellant] vigorously as

he might have done had there been no conflict.” See King, 57 A.3d at 619.

Appellant has not established that Attorney Quinn “neglected [Appellant’s]

case in order to give [Damir] a more spirited defense.” See Wilson, 240 A.2d

at 501. Cf. Maroney, 220 A.2d at 406.

      We acknowledge Appellant’s assertion that he established “the

possibility of harm” for an actual conflict of interest. See Appellant’s Brief at

13. Specifically, Appellant references the fact that Damir entered his plea

before Appellant and an allegation that the Commonwealth would call Damir

to testify if Appellant went to trial.   Id. at 14-17. Given Attorney Quinn’s

unequivocal testimony that the defense would have been the same if he only

represented Appellant, and the absence of evidence that Attorney Quinn


                                     - 14 -
J-S44018-20


favored Damir to Appellant’s detriment, Appellant has not established that

Attorney Quinn actively represented conflicting interests.9 See King, 57 A.3d


____________________________________________


9 We also acknowledge that Appellant’s appellate brief cited Jones, 257 A.2d
367, which involved one attorney representing both the appellant and his co-
defendant at trial, and at trial, the co-defendant exonerated himself and
incriminated the appellant. Jones, 257 A.2d at 367-68. The facts in Jones
are inapt given that in the instant case, the defense strategy was identical for
both Appellant and Damir. See N.T. PCRA Hr’g at 42; Wilson, 240 A.2d at
501.

Appellant also cited Johnson, 299 A.2d 367 in his appellate brief. Johnson
is also materially different, because in Johnson, the facts were as follows:

       Prior to trial, appellant’s co-defendant had pleaded guilty to the
       charge and had given a statement to the police implicating
       appellant as the instigator and chief perpetrator of the robbery.
       At trial, appellant found himself unrepresented and consented to
       be represented by counsel for his co-defendant. On the advice of
       counsel, apparently after being told of his co-defendant’s
       statement, appellant entered a plea of guilty. Prior to sentencing,
       counsel for the defendants portrayed appellant as the instigator
       of the crime and as its moving force, while emphasizing the co-
       defendant’s having played a ‘passive part’ in the crime.

Johnson, 299 A.2d at 368 (footnote omitted). The Johnson Court held that
counsel had an actual conflict of interest because “counsel for [the] two
defendants play[ed] one off against another to obtain for one of them a
favorable sentencing . . . .” Id. at 369. No such conflict is alleged instantly.

Finally, Breaker, 318 A.2d 354, cited in Appellant’s brief, is also factually
distinguishable. In Breaker, the defendant in question, whose name was
Mangold, incriminated ten other defendants, including the appellant.
Breaker, 318 A.2d at 355-56.

       Several months later appellant, Mangold, and nine other
       defendants were called for trial. Although every other defendant
       was represented by counsel, and Mangold by a privately-retained
       attorney, when appellant entered the courtroom he was
       unrepresented. At that time[,] Mangold’s attorney volunteered to



                                          - 15 -
J-S44018-20


at 619. For these reasons, because Appellant failed to establish PCRA court

error, we affirm the PCRA court, although on different grounds.           See

Sandusky, 203 A.3d at 1043-44; Clouser, 998 A.2d at 661 n.3.

       Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/01/2021




____________________________________________


       the court that he would act as appellant’s counsel. Immediately
       thereafter, appellant pleaded guilty . . . .

Id. at 356. The Breaker Court reversed the appellant’s convictions because
“the attorney by his representation of Mangold compromised his ability to
advise appellant disinterestedly. Such representation of appellant may very
well have been tainted by the attorney’s desire to obtain the best treatment
possible for appellant’s accuser, Mangold.” Id. In addition to being factual
inapt, Attorney Quinn testified that his defense strategy was the same for both
Appellant and co-defendant. See N.T. PCRA Hr’g at 42.


                                          - 16 -